James Clinton Allen, husband of applicant, Ida Ruth Allen, was killed in the state of Wyoming on the 20th day of May, 1931, in an automobile accident a short distance easterly from the town of Rawlins.
This proceeding is brought to review an award of the Industrial Commission requiring the Ocean Accident  Guarantee Corporation to pay compensation for the death of James Clinton Allen. The Industrial Commission found that Allen died as a result of an accident arising out of and in the course of his employment with the Colonial Building  Loan Association, a corporation. The Ocean Accident  Guarantee Corporation is the insurance carrier.
Essentially there are but two questions involved in this proceeding. Was James Clinton Allen an employee of the Colonial Building  Loan Association at the time of the fatal injury? And did the injury resulting in death arise out of and in the course of that employment?
The questions thus presented are purely questions of fact. The Industrial Commission found both issues in favor of the applicant, Ida Ruth Allen, and against petitioners herein. By a long line of decisions this court has held that findings made by the Industrial Commission are binding       1, 2 upon this court if there is any substantial *Page 67 
competent evidence to support them. This court will not disturb the findings of the Industrial Commission on conflicting evidence. Chase v. Industrial Commission, 81 Utah 141,17 P.2d 205. This is in accordance with the provisions of the statute. In this court the review shall not be extended further than to determine "whether or not the commission acted without or in excess of its powers," and "if findings of fact are made, whether or not such findings of fact support the award under review." R.S. Utah 1933, 42-1-78. And further: "The findings and conclusions of the commission on questions of fact shall be conclusive and final and shall not be subject to review." R.S. Utah 1933, 42-1-79.
The Industrial Commission in this case made full and complete findings and conclusions. We have examined the whole record and find nothing therein that would justify disturbing the findings made and conclusions reached by the commission. Sufficient it is to say in our opinion the findings are supported by competent and substantial evidence. No good purpose could be served by a restatement nor an analysis of the evidence, nor by an argument as to where it preponderates. Counsel for both sides have said about all that could be said upon that matter. This case is clearly distinguishable from the case of Perry Canning Co. v.Industrial Commission et al., 75 Utah 1, 281 P. 467.
The award of the Industrial Commission is affirmed.
STRAUP, C.J., and EPHRAIM HANSON, J., concur.